Gold Hills Mining, Ltd. 100 Wall Street, 10 th Floor New York, NY 10005 Via Edgar Private Correspondence Filing March 19, 2013 U.S. Securities & Exchange Commission Division of Corporation Finance Attention: John Reynolds treet, N.E., Mail Stop 3561 Washington, D.C. 20549 Re: Gold Hills Mining, Ltd. (the “Company”) Form 10-K for Fiscal Year Ended June 30, 2012 Filed October 15, 2012 File No. 000-50423 Ladies and Gentlemen: The Company is writing regarding the Commission’s Comment Letter dated February 21, 2013 (the “Comment Letter”) addressing the Company’s Annual Report on Form 10-K for the Fiscal Year Ended June 30, 2012. With this response letter, the Company is requesting an extension of an additional five business days to respond to the Comment Letter, extending the deadline for such response from March 21, 2013 until March 28, 2013. Please do not hesitate to contact the undersigned or our counsel if you have any questions or comments in regard to this letter or the information contained herein. Thank you very much. Sincerely yours, /s/ URMAS TURU Urmas Turu Interim Chief Executive Officer cc: Travis L. Gering, Esq. Wuersch & Gering LLP
